Title: From Thomas Jefferson to Benjamin Franklin Bache, 2 June 1795
From: Jefferson, Thomas
To: Bache, Benjamin Franklin



Dr. Sir
Monticello June 2. 1795.

The season being now arrived when all danger of the sea vanishes, I have had Mr. Franklin’s gong packed and shall send it immediately to Richmond with instructions to forward it by some safe and known master of a vessel to Philadelphia. As there is rarely a week without some vessel going from thence to Philadelphia, I hope it will arrive soon and safe.
If you can make me up a set of your papers for the year 1794. I should be obliged to you. On delivering them to Mr. Crosby keeper of the Secretary of state’s office, and dropping me a line of the cost by post I will return by post an order for the money payable in Philadelphia.—Whenever any copies of Dr. Franklin’s works, 8vo. edition, come over I should be happy to know of it that I may take measures for procuring a set. I am with much esteem Dear Sir Your most obedt. servt

Th: Jefferson

